DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/20/2021 has been entered.  Claims 1, 3-11, 13-14, and 16-17 remain pending in the application.  Claims 2, 12, and 15 have been cancelled.  Claims 1, 3-4, 5-11 were withdrawn, but are rejoined via an Examiner’s amendment as explained below.  Claim 5 is cancelled via Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Sasha T. Varghese (Reg. No. 72,185) on 03/03/2022.
The following claims of the application have been amended as follows:

1.(Currently Amended) A method of manufacturing a stationary turbine blade, the method comprising:
	three-dimensionally laminating blade body constituent material so as to form a blade [[body]] divided body constituting a blade body of the stationary turbine blade;

	joining the plurality of shroud divided bodies together by welding; and
	joining the blade 
	wherein:
	a lamination direction of the blade body is different from a lamination direction of the shroud;
	at least one of the plurality of shroud divided bodies has, in an interior thereof, a cooling flow path with a cross-sectional shape having a long-side direction and a short-side direction; and 
	a lamination direction of the at least one of the plurality of shroud divided bodies is a direction along the long-side direction of the cross-sectional shape of the cooling flow path, and the cross-sectional shape is perpendicular to a flow direction of cooling air in the cooling flow path.

3.(Currently Amended) The method according to claim 1, 
	wherein an extension direction of the blade body and an extension direction of the shroud are set in the stationary turbine blade[[;]],
	wherein the extension direction of the shroud is at a direction having an angle with respect to the extension direction of the blade body[[;]],
	[[the]]wherein three-dimensionally laminating the blade body constituent material so as to form the blade [[body]] divided body includes performing lamination along the extension direction of the blade body[[;]], and
wherein three-dimensionally laminating each of the plurality of shroud divided bodies includes performing lamination along the extension direction of the shroud.

4.(Currently Amended) The method according to claim 1, wherein [[the]] three-dimensionally laminating each of the plurality of shroud divided bodies includes performing lamination in the long-side direction of the cross-sectional shape of the cooling flow path.

5.(Cancelled)

6.(Currently Amended) The method according to claim 1, wherein [[the]] three-dimensionally laminating each of the plurality of shroud divided bodies includes forming the plurality of shroud divided bodies such that a joined portion between the plurality of shroud divided bodies is provided at a position where a distance between the blade body and an end surface in an extension direction of the shroud is reduced.

7.(Currently Amended) The method according to claim 1, 
	wherein a fillet portion is provided in the blade , and
	[[the]]wherein joining the blade 


	[[the]]wherein joining the plurality of shroud divided bodies together by welding includes laser powder overlay welding[[;]], and
	[[the]]wherein joining the blade 

9.(Currently Amended) The method according to claim 8, wherein the laser powder overlay welding is performed using powder of the same material as the blade body constituent material and of the same material as a shroud constituent material constituting the shroud.

10.(Currently Amended) The method according to claim 8, 
	wherein the shroud has a gas path surface facing a blade body side[[;]], and
	[[the]]wherein joining the blade 

11.(Currently Amended) The method according to claim 1, 
	[[the]]wherein three-dimensionally laminating the blade body constituent material so as to form the blade [[body]] divided body includes three-dimensionally laminating a positioning portion at the blade [[body]] divided body[[;]], and
wherein joining the blade 
	fixing the positioning portion of the blade [[body]] divided body to a first jig and fixing the plurality of shroud divided bodies to a second jig;
	aligning the blade [[body]] divided body fixed to the first jig with the plurality of shroud divided bodies fixed to the second jig; and
	joining the blade 



The above changes to the claims have been made to address 112 issues and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Subramanian et al. (US 2019/0106990 A1),  Morrison et al. (U.S. 8,528,339), and Albrecht et al. (U.S. 7,217,088).
	Regarding claim 13, Applicant’s arguments submitted on 12/20/2021 (see p. 12-16) are persuasive.  The prior art of record fails to disclose or suggest of a lamination direction of the at least one of the plurality of shroud divided bodies is a direction along the long-side direction of the cross-sectional shape of the cooling flow path.  

Claims 14, and 16-17 are allowable, as they are dependent on claim 13.
	Claim 1 is allowable for the same reasons as set forth in claim 13 above.
Claims 3-4 and 6-11 are allowable, as they are dependent on claim 1.

Election/Restrictions
Independent claims 1 and 13 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 06/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 1, 3-4, and 6-11 are no longer withdrawn from consideration because claim 1 has been amended to include all of the allowable limitations of an allowable claim (Claim 13).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/03/2022